Case 6:17-cv-00523-JDK-KNM Document 92 Filed 01/27/21 Page 1 of 2 PageID #: 1107




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

TREVOR XAVIER SCHENDEL,                      §
                                             §
       Petitioner,                           §
                                             §
v.                                           §    Case No. 6:17-cv-523-JDK-KNM
                                             §
DIRECTOR, TDCJ-CID,                          §
                                             §
       Respondent.                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

        Petitioner Trevor Xavier Schendel, proceeding pro se, filed this federal petition

  for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred

  to United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of

  fact, conclusions of law, and recommendations for disposition.

        On December 17, 2020, Judge Mitchell issued a Report and Recommendation

  recommending that the Court deny the petition and dismiss this case with prejudice

  as barred by the statute of limitations. Judge Mitchell also recommended that a

  certificate of appealability be denied. Docket No. 91. A copy of this Report was mailed

  to Petitioner.     Petitioner later called the Clerk’s office, acknowledging that he

  had received the Report on December 27, 2020, and indicating that he planned

  to file objections. To date, no objections have been received.

        This Court reviews the findings and conclusions of the Magistrate Judge de

  novo only if a party objects within fourteen days of service of the Report and

  Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                             1
Case 6:17-cv-00523-JDK-KNM Document 92 Filed 01/27/21 Page 2 of 2 PageID #: 1108




  examines the entire record and makes an independent assessment under the law.

  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

  superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

  file objections from ten to fourteen days). Here, Petitioner did not object in the

  prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

  clear error or abuse of discretion and reviews the legal conclusions to determine

  whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

  (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

  Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

  abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and the record in this case,

  the Court finds no clear error or abuse of discretion and no conclusions contrary to

  law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

  United States Magistrate Judge (Docket No. 91) as the findings of this Court. This

  petition for habeas corpus is hereby DENIED and this action is DISMISSED WITH

  PREJUDICE. The Court DENIES a certificate of appealability.

         So ORDERED and SIGNED this 27th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                               2
